Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Remcey Jeunenne Chaney, Appellant                     Appeal from the 255th District Court of
                                                      Dallas County, Texas (Tr. Ct. No. DF-82-
No. 06-20-00053-CV         v.                         12485). Memorandum Opinion delivered
                                                      by Chief Justice Morriss, Justice Burgess
Steven Mark Chaney, Appellees                         and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Remcey Jeunenne Chaney, has adequately indicated her
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 20, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk